In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00117-CV

______________________________







IN RE:  MAURITTA BANKS, DECEASED




 

On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 2001-090


 



Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Justice Grant

O P I N I O N

	Sharai Lewis filed an appeal from an order entered in a probate proceeding.  The clerk's
record was filed on September 4, 2001, and the reporter's record was  filed on December 17, 2001. 
The brief was therefore due on or before January 16, 2002.  Counsel filed two Motions to Extend
Time to file the brief, which were granted.  The final extension expired on March 18, 2002.  On
April 5, 2002, we sent a letter to counsel reminding him of the due date of his brief and directing him
to file a brief to arrive at this court within fifteen days of the date of the letter, along with a
reasonable explanation for the delay.  We also informed counsel that unless this occurred, the appeal
would be subject to dismissal for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1).  As of
the date of this opinion, no brief has been filed, and counsel has not otherwise followed the directives
of this court.
	The appeal is dismissed for want of prosecution.


						Ben Z. Grant
						Justice

Date Submitted:	April 30, 2002
Date Decided:		April 30, 2002

Do Not Publish

>
Date Submitted:	February 12, 2002
Date Decided:	February 12, 2002

Do Not Publish
1.   We have been informed that Judge Carter has now appointed counsel to
represent Frischenmeyer in connection with his motion.